Sed per curiam.

The great object of the statutes was to punish lawless persons for forcibly dispossessing their peaceable neighbors •from their quiet possessions, but not to turn mere civil suits into crieinal procedures. The evidence offered cannot be received. If the prosecution is founded on an injury done to the lessee for years, the indictment should have been framed accordingly under the statute of 21 Jac. 1, c. 15. But here the force is laid against the seisin of Deniston. Aginst, if he and Campbellw were het joint; owners of the land, and were disseised, it should have been stated. Quácunque via data the defendant cannot be convicted onthis indictment..
•Messrs. Brackenridge, Woods and Young, of counsel for the prosecution, agreed that the defendant must be acquitted,
Messrs. Collins and Campbell, pro def.
Verdict not guilty.